IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 17, 2015 Session


  TINO C. SUTTON v. BEDFORD COUNTY TENNESSEE SHERIFF
                       DEPARTMENT

              Appeal from the Chancery Court for Bedford County
                    No. 30468    James B. Cox, Chancellor

                          ________________________________

 No. M2014-02575-COA-R3-CV – Filed October 19, 2015
                         _________________________________


An individual who sought records from a county sheriff’s department was provided the
records outside the seven business day period required by the Tennessee Public Records Act.
The individual, who was acting pro se, requested an award of attorney’s fees and
discretionary costs pursuant to Tenn. Code Ann. § 10-7-505(g). The trial court denied the
request because the individual plaintiff did not incur attorney’s fees and did not incur the
types of costs contemplated by Rule 54 of the Tennessee Rules of Civil Procedure. The
individual appealed, and we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the court, in which FRANK G. CLEMENT, JR.,
P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Tino C. Sutton, Unionville, Tennessee, Pro Se.

Ginger Bobo Shofner, Shelbyville, Tennessee, for the appellee, Bedford County Tennessee
Sheriff Department.

                                        OPINION

                        FACTUAL AND PROCEDURAL BACKGROUND

       Tino C. Sutton filed this appeal in an effort to obtain an award of attorney’s fees and
discretionary costs in a case in which he represented himself without the assistance of a
lawyer. The underlying dispute involved a request he made for records from the Bedford
County Tennessee Sheriff Department (the ―Department‖) pursuant to the Tennessee Public
Records Act (―TPRA‖), codified at Tenn. Code Ann. §§ 10-7-101 et seq.

       On October 6, 2014, Mr. Sutton filed a Petition for Access to Denied Records after the
Department had produced the responsive and nonexempt documents it had in its possession.
The trial court held a show cause hearing in November 2014 and found the Department ―has
now fully responded to the Petitioner’s . . . request for public records.‖ However, the trial
court determined that the Department failed to comply with Mr. Sutton’s request within the
statutorily mandated seven business day time period. See Tenn. Code Ann. § 10-7-
503(a)(2)(B) (requiring custodian of public record to make requested information available
within seven business days). The trial court assessed court costs against the Department
because of its dilatory response, but it denied Mr. Sutton’s request for attorney’s fees because
he was representing himself.

       Mr. Sutton filed a motion following the show cause hearing in which he asked the
court to award him attorney’s fees and discretionary costs in the amount of $7,500. Mr.
Sutton relied on the following provision of the TPRA in seeking this award:

       If the court finds that the governmental entity, or agent thereof, refusing to
       disclose a record, knew that such record was public and willfully refused to
       disclose it, such court may, in its discretion, assess all reasonable costs
       involved in obtaining the record, including reasonable attorneys’ fees, against
       the nondisclosing governmental entity. In determining whether the action was
       willful, the court may consider any guidance provided to the records custodian
       by the office of open records counsel as created in title 8, chapter 4.

Tenn. Code Ann. § 10-7-505(g). Mr. Sutton submitted an affidavit in support of his motion
in which he stated that he:

       reasonably alleges, contends, and believes he has reasonably dedicated and
       invested numerous labor hours, legal time, and legal study and research efforts
       expended from (5/6/2010 – 11/21/2014) into the preparation of the petitioner’s
       1st, 2nd, and 3rd TNPRA Requests, TNPRA Petition, Notice Documents,
       Subpoena, Show Cause Hearing & Motion, Interrogatory document, Exhibits,
       and countless other legal efforts, labor, time, and items and materials that the
       petitioner has submitted to the Bedford County TN Chancery Court and Clerks
       and Master office concerning the petitioner’s current matters now before the
       court relevant to the petitioner’s TNPRA Petition.

                                               2
       The trial court treated Mr. Sutton’s motion as a request to alter or amend its earlier
order pursuant to Tenn. R. Civ. P. 59.04. In a final order dated May 8, 2015, the trial court
denied Mr. Sutton’s request. The court wrote, in pertinent part:

              The Court finds that Petitioner has represented himself pro se
       throughout the course of this litigation and that an award for attorney fees
       under such facts is inappropriate and might result in the Court aiding and
       abetting in the illegal practice of law.

       ....

              As to the Petitioner’s request for discretionary costs under TRCP Rule
       54, the Court finds that it is not aware of any precedent that would allow a
       party to receive a monetary award for the party’s own labor, time and effort
       expended on litigation as a discretionary cost contemplated under TRCP Rule
       54.

               As a matter of law, the Petitioner’s submitted proof for discretionary
       costs is insufficient as to be able to determine what amounts are at issue and
       might be recoverable under a Rule 54 Motion.

              The Petitioner’s submitted proof for discretionary costs contains
       surplusage in that it outlines items that were included in the Court’s grant of
       Court costs including, but not limited to, witness Subpoenas.

                                          ANALYSIS

       In reviewing a trial court’s findings of fact, we review the trial court’s record de novo,
affording the court’s findings a presumption of correctness unless the evidence preponderates
otherwise. TENN. R. APP. P. 13(d); Friedmann v. Marshall Cnty., Tenn., __ S.W.3d __, No.
M2014-01413-COA-R3-CV, 2015 WL 4772825, at *4 (Tenn. Ct. App. June 24, 2015). We
review a trial court’s conclusions regarding issues of law de novo, with no presumption of
correctness. Friedmann, 2015 WL 4772825, at *4 (citing Bowden v. Ward, 27 S.W.3d 913,
916 (Tenn. 2000)). Statutory construction involves a question of law, so we review the trial
court’s interpretation of Tenn. Code Ann. § 10-7-505 de novo, with no presumption of
correctness. Id. (citing In re Estate of Tanner, 295 S.W.3d 610, 613 (Tenn. 2009)).

       Mr. Sutton was not represented by an attorney during the trial proceedings, and he is
not represented by an attorney on appeal. He contends that since he represented himself, the

                                               3
court should compensate him for his time.1 A similar argument was made and rejected in
Clarke v. City of Memphis, No. W2014-00602-COA-R3-CV, 2015 WL 4737607 (Tenn. Ct.
App. July 23, 2015). In that case, however, the plaintiff was an attorney, and he assisted
another attorney whom he hired to represent him in a TPRA case against the City of
Memphis. Id. at *1, 7. In denying the plaintiff/attorney an award for the legal work he
performed on his own behalf, the Clarke court wrote:

        Pursuant to the TPRA’s attorneys’ fees provision, ―reasonable attorneys’ fees‖
        may be awarded if they are a ―cost[ ] involved in obtaining the record [.]‖
        Tenn. Code Ann. § 10-7-505(g) (2012). A ―fee‖ is commonly defined as ―[t]he
        charge to a client for services performed for the client[.]‖ Black’s Law
        Dictionary 154 (10th ed. 2014). A ―cost‖ is commonly defined as ―[t]he
        amount paid or charged for something; price or expenditure.‖ Black’s Law
        Dictionary 422 (10th ed. 2014). Based on the language utilized in Tennessee
        Code Annotated § 10-7-505(g), the statute contemplates that attorneys’ fees
        may be recovered only if they are incurred in efforts to obtain requested public
        records. We see no authority in the statute that would permit a self-represented
        litigant—even a licensed attorney such as Mr. Clarke—to recover ―attorneys’
        fees‖ for personal efforts expended on a public records case. Self-represented
        efforts involve no costs in the form of attorneys’ fees because the incurring of
        such fees implies an agency relationship. See Black’s Law Dictionary 153
        (10th ed. 2014) (defining an attorney as ―one who is designated to transact
        business for another; a legal agent‖).

Id. at *7. Thus, the Clarke court concluded, the plaintiff/attorney was entitled to recover the
fees he was charged by the attorney he hired, but he was not entitled to recover fees for
representing himself. Id.

       Similarly, Mr. Sutton is not entitled to recover attorney’s fees here. Separate and apart
from the fact that Mr. Sutton is not an attorney, like Mr. Clarke, Mr. Sutton did not incur any
costs that could be described as attorney’s fees as part of his efforts to obtain records from
the Department.

      We now turn to Mr. Sutton’s argument that he is entitled to recover discretionary costs
pursuant to Tenn. Code Ann. § 10-7-505(g). Rule 54 of the Tennessee Rules of Civil

        1
          The Department points out that a court has discretion to award attorney’s fees and costs only upon a
finding of willfulness by the recordkeeper(s). We do not reach the issue of whether the Department was
―willful,‖ as that term is used in the statute, because we conclude Mr. Sutton is not entitled to attorney’s fees or
the particular costs he seeks in this case.
                                                         4
Procedure provides that a court may exercise its discretion to award costs for court reporter
expenses, expert witness fees, interpreter fees, and guardian ad litem fees. The record does
not reflect that Mr. Sutton incurred costs for a court reporter, any expert witnesses, any
interpreters, or a guardian ad litem. Mr. Sutton cites no precedent to support his request that
his own time and efforts should be treated as a discretionary cost, or that photocopying
expenses are to be compensated pursuant to Tenn. Code Ann. § 10-7-505(g) and/or Rule 54,
and we are aware of none.2

                                               CONCLUSION

       The trial court’s judgment is affirmed. Costs of this appeal are assessed against
the appellant, Tino C. Sutton, for which execution shall issue, if necessary.



                                                                         ________________________
                                                                        ANDY D. BENNETT, JUDGE




        2
          The trial court noted that Mr. Sutton sought as a discretionary cost an amount for witness subpoenas,
which it already included in its 2014 award of court costs against the Department. Mr. Sutton does not deny
that the Department has already been assessed this cost.
                                                      5